  Case 1:20-cr-00272-PKC Document 29 Filed 08/18/20 Page 1 of 1 PageID #: 83

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MEC/FTB                                           271 Cadman Plaza East
F. #2015R00524                                    Brooklyn, New York 11201



                                                  August 18, 2020

By E-mail and ECF

Sean F. O’Shea, Esq.
Cadwalader, Wickersham and Taft, LLP
200 Liberty Street
New York, New York 10281

                Re:   United States v. Donal O’Sullivan et al.
                      Criminal Docket No. 20-272 (PKC)

Dear counsel:

               Pursuant to the Court’s order in the above-captioned matter, see ECF Order,
dated August 7, 2020, the government hereby provides to defense counsel data relating to the
county of residence, zip code, race and age of the individuals listed in the Master Jury Wheel
from which the regular Wednesday Central Islip Grand Jury, which was empaneled on
October 10, 2019, was selected.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:    /s/ F. Turner Buford
                                                  Martin E. Coffey
                                                  F. Turner Buford
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6157/6483

cc:    Clerk of the Court (PKC) (without attachments)

Attachments
